                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00328-TMT

MICHAEL ABBONDANZA,
TAVIN FOODS, INC.

       Plaintiffs,

v.

JASON WEISS,
WEISS LAW GROUP, PC,
BRETT HUFF,
RICHARD LESLIE,
HUFF AND LESLIE, LLP,
PETER LEINER,
GIOVANIA PALONI,

       Defendants.


                     RESPONSE TO MOTION FOR ALTERNATE MEANS OF SERVICE
                              UPON DEFENDANT GIOVANIA PALONI


       Defendants Brett Huff, Richard Leslie, and Huff & Leslie, LLP (collectively “Huff &

Leslie”), through their attorneys, Franz Hardy and Stephanie Brizel of Gordon Rees Scully

Mansukhani, LLP, submit this Response to the Motion for Alternate Means of Service Upon

Defendant Giovania Paloni.

       1.      This case arises out of an underlying Americans with Disabilities Act lawsuit. In

the underlying lawsuit, Santiago Abreu claimed that Tavin Foods, Inc., a restaurant, had various

architectural barriers on its premises in violation of the ADA. For a period of time, Huff & Leslie

served as local counsel for Mr. Abreu. The parties reached a settlement and, thereafter, filed a

stipulation for dismissal with prejudice.
       2.      Approximately two years later, plaintiffs filed this lawsuit asserting claims for: (1)

violation of the Racketeer Influenced and Corrupt Practices Act (“RICO”); (2) “Conspiracy to

Violate [RICO]”; (3) violation of the Colorado Organized Crime Control Act; (4) abuse of process;

(5) civil conspiracy; and (6) fraud. Plaintiffs allege that Huff & Leslie, along with Mr. Abreu’s

Florida counsel (defendants Jason Weiss, Peter Leiner, and Weiss Law Group, P.C. – collectively

“the Weiss defendants”) and an expert witness, Giovania Paloni, formed a criminal enterprise to

pursue fraudulent litigation based on a fictional individual and false allegations of injury. Huff &

Leslie deny these allegations. The Weiss defendants have even produced an Affidavit of Mr.

Abreu wherein he confirmed he visited plaintiffs’ restaurant, experienced violations of the ADA,

and requested his attorneys to file a lawsuit.

       3.      This case is not “at issue” as plaintiffs have not served Ms. Paloni to date. Plaintiffs

recently filed a Motion for Alternate Means of Service requesting that this Court allow service of

process by mail given prior attempts to serve her at an address in Arizona provided by the Weiss

defendants. Huff & Leslie are unaware of the whereabouts of Ms. Paloni. As stated in the Motion

for Alternate Means of Service, Huff & Leslie do not take a position on whether it is appropriate

for Ms. Paloni to be served via substituted service in the manner requested by plaintiff. However,

anticipating that she may not respond to any allowed substituted service, they would object to any

extent her failure to respond could affect or impact their defenses to the claims for relief.

       4.      Generally, when an action is brought against several defendants who are alleged to

be jointly liable, a court should not enter default judgment against a non-appearing defendant until

the conclusion of the case. Hunt v. Inter-Globe Energy, Inc., 770 F.2d 145, 147-48 (10th Cir. 1985)



                                             [2]                               Response to Motion for Alternate Means of
                                                                                Service Upon Defendant Giovania Paloni
                                                                                   Civil Action No. 1:19-cv-00328-TMT
(“when one of several defendants who is alleged to be jointly liable defaults, judgment should not

be entered against him until the matter has been adjudicated with regard to all defendants, or all

defendants have defaulted”); Haines v. Fisher, 82 F.3d 1503, 1511 (10th Cir. 1996); General Steel

Domestic Sales, LLC v. Chumley, 306 F.R.D. 666 (D. Colo. 2014). “This result avoids inconsistent

liability determinations among joint tortfeasors.” Hunt, 770 F.2d at 147; see also Gen. Steel

Domestic Sales, LLC, 306 F.R.D. at 669 (“it would be logically inconsistent to have a court issue

one judgment in favor of the plaintiff on his joint fraud claim and another judgment against the

plaintiff on the same joint claim”); Wright & Miller, 10A Federal Practice and Procedure, § 2690

(4th ed.) (This rule probably can be extended to situations in which joint liability is not at issue but

several defendants have closely related defenses. When that is the case, entry of judgment also

should await an adjudication of the liability of the non-defaulting defendants).

       5.      Based on the above, Huff & Leslie does not take position on the Motion for

Alternate Means of Service, but do note an objection to any extent that Ms. Paloni’s failure to

respond to such alternative service could affect their defenses contrary to the above legal authority.

This position was accurately stated in the conferral section of the Motion for Alternate Means of

Service.

       DATED this the 19th day of September, 2020.




                                              [3]                               Response to Motion for Alternate Means of
                                                                                 Service Upon Defendant Giovania Paloni
                                                                                    Civil Action No. 1:19-cv-00328-TMT
      Respectfully submitted,

      /s/ Franz Hardy
      Franz Hardy, Esq.
      Stephanie S. Brizel, Esq.
      GORDON REES SCULLY MANSUKHANI, LLP
      555 Seventeenth Street, Suite 3400
      Denver, Colorado 80202
      Telephone: (303) 534-5160
      fhardy@grsm.com
      sbrizel@grsm.com

      Attorneys for Defendants Brett Huff,
      Richard Leslie, and Huff and Leslie, LLP




[4]                         Response to Motion for Alternate Means of
                             Service Upon Defendant Giovania Paloni
                                Civil Action No. 1:19-cv-00328-TMT
                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the above and foregoing was
electronically filed with the Clerk of the United States District Court using the CM/ECF system
which will send notification to all counsel of record on this the 19th day of September, 2020.

Courtenay Patterson, Esq.
LAW OFFICES OF COURTENAY PATTERSON
1716 N. Main Street, Suite A #331
Longmont, Colorado 80501
courtenay.patterson@gmail.com

Michael L. Hutchinson, Esq.
TREECE ALFREY MUSAT P.C.
633 17th Street, Suite 2200
Denver, Colorado 80202
hutch@tamlegal.com

Joel Rothman
SRIPLAW
21301 Powerline Road, Suite 100
Boca Raton, FL 33433
joel.rothman@sriplaw.com

                                                   /s/ Franz Hardy
                                                   Franz Hardy, Esq.
                                                   Stephanie S. Brizel, Esq.
                                                   GORDON REES SCULLY MANSUKHANI, LLP
                                                   555 Seventeenth Street, Suite 3400
                                                   Denver, Colorado 80202
                                                   Telephone: (303) 534-5160
                                                   fhardy@grsm.com
                                                   sbrizel@grsm.com
                                                   Attorneys for Defendants Brett Huff,
                                                   Richard Leslie, and Huff and Leslie, LLP




                                          [5]                            Response to Motion for Alternate Means of
                                                                          Service Upon Defendant Giovania Paloni
                                                                             Civil Action No. 1:19-cv-00328-TMT
